Messmore, J.
This appeal is brought by Josephine Lesoing and involves permission to file a belated claim in the administration proceedings of the estate of Virgil L. Rathe, deceased, pending in the county court of Johnson County. The claim is for damages alleged to be due to the negligence of Virgil L.. Rathe during his lifetime, resulting in personal injuries to the claimant when the automobile owned and operated by Virgil L. Rathe collided with the automobile driven by Clyde E. Lesoing, the husband of the claimant. She was riding as a passenger. The county court disallowed permission to file the claim. The claimant appealed to the district court. After hearing on the claim, the district court, upon motions of the claimant and the administrator of the estate for a summary judgment, entered judgment in favor of the claimant. The administrator of the estate perfected appeal to this court.
The pleadings in the instant case are analogous to the pleadings in case No. 33340 wherein the claimant, Clyde E. Lesoing, filed an application for permission to file a belated claim in the estate of Virgil L. Rathe, deceased, with the exception of the name of the claimant, the personal injuries sustained by her, and her claim for damages. In all other particulars this case is governed by case No. 33340, Lesoing v. Dirks, ante p. 183, 59 N. W. 2d 164.
*196The judgment of the trial court is reversed and the cause remanded with directions to enter summary judgment in favor of the administrator of the estate.
Reversed and remanded with directions.